DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 10/25/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 102
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-20, the applicant(s) argue that Ha does not disclose:
“…match a mask to an image corresponding to the parking direction among the images obtained by the plurality of cameras, generate a view image based on the matched mask and the remaining image among the images obtained by the plurality of cameras.…” [Remarks: page 7, para. 5]
Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-20, Examiner contends that Ha does disclose:
1.	“…match a mask to an image corresponding to the parking direction among the images obtained by the plurality of cameras, generate a view image based on the matched  (Ha: figs. 3, 6, 11-18, 19A, 19B, 20A, 21-29, 30A, 30B, paras. 0140, 0162, 0171, 0195, 0285, 0296, 0298)
	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5, line , “the purlaity of channels” should be “the purlaity of cameras”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 20170355307).

	Regarding claim 1, Ha teaches (Currently Amended) a vehicle (Ha: vehicle 700 - fig. 1) comprising: 
	a camera unit (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b - fig. 3) disposed in the vehicle (Ha: i.e. ceiling of the vehicle – para. 0142) comprising a plurality of cameras (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b - fig. 3); 
	a sensing device (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b, various distance measuring sensors such as a Lidar sensor, a laser sensor, an ultrasonic waves sensor, and a stereo camera – fig. 3, para. 0134) including an ultrasonic sensor (Ha: i.e. an ultrasonic waves sensor – para. 0134), the sensing device configured to 
	obtain distance information (Ha: i.e. various distance measuring sensors such as a Lidar sensor, a laser sensor, an ultrasonic waves sensor, and a stereo camera – fig. 3, paras. 0134) between an object and the vehicle (Ha: i.e. measuring a distance between the object and the vehicle – paras. 0138-0139); and 
	a controller (Ha: i.e. processor 170, control unit 770 – figs. 2, 31) configured to 
	identify a free space (Ha: i.e. available parking space S, S1, S2, target designating image 21, 21A, 21B displaying the position of the long-distance available parking space S, S20, short distance area SA, long-distance area LA, LA1, LA2, LA3, target designating image P1, forward parallel parking route P1, backward parallel parking route P2 – figs. 3, 9A, 11-15, 17-18, 28-29, 30A, 30B, paras. 0277, 0296) based on images obtained by the plurality of cameras (Ha: i.e. camera may process a still image or moving image obtained by the image sensor (e.g., CMOS or CCD), image processing module may extract required image information by processing the still image or moving image obtained by the image sensor, and processor 170 may acquire information on an available parking area on the basis on information on a short-distance environment around the vehicle, and analyze the information on the long-distance environment around the vehicle on the basis of the acquired information, thereby detecting the long-distance available parking space S - figs. 3, 11-14), based on the free space (Ha: i.e. processor 170 may acquire information on an available parking area on the basis on information on a short-distance environment around the vehicle, and analyze the information on the long-distance environment around the vehicle on the basis of the acquired information, thereby detecting the long-distance available parking space S - figs. 3, 11-14),
	determine a parking direction (Ha: left parking A, parking direction, navigation image 20, forward parking, forward parallel parking route P1, backward parallel parking route P2 – figs. 23, 26-29, 30A, 30B, paras. 0285, 0298) in which the vehicle is to be parked (Ha: i.e. available parking space S, S1, S2, target designating image 21, 21A, 21B displaying the position of the long-distance available parking space S, S20, short distance area SA, long-distance area LA, LA1, LA2, LA3, target designating image P1, forward parallel parking route P1, backward parallel parking route P2, parking space first position S1a, parking space second position S2b – figs. 3, 9A, 11-15, 17-18, 23, 26-29, 30A, 30B, paras. 0277, 0296), 
	match (Ha: i.e. target designating image 21a at a position of an around view image, matched to an initial first position; target designating image 21b at a position of the around view image, matched to a corrected second position – figs. 28, 29, para. 0296) a mask (Ha: i.e. parking space S, short distance area SA, long-distance area LA, LA1, LA2, LA3, first position S1, second position S2, target designating image 21a, 21b, construction area 532, first vehicle 534, second vehicle 536, obstacle 01, perform stereo matcing on the received images, performs stereo matching on the received stereo images FR1a and FR1b - figs. 3, 6, 11, 21, 28, 29, paras. 0171, 0195, 0296) to an image (Ha: i.e. image sensor, image processing module, where the cameras may process a still image and a moving image obtained by the image sensor (e.g., CMOS or CCD) – para. 0162) corresponding to the parking direction among the images obtained by the plurality of cameras (Ha: left parking A, parking direction, navigation image 20, forward parking, forward parallel parking route P1, backward parallel parking route P2 – figs. 23, 26-29, 30A, 30B, paras. 0285, 0298), 
	generate a view image (Ha: around view monitoring camera AVM – para. 0140) based on the matched mask and the remaining image among the images obtained by the plurality of cameras (Ha: figs. 11-18, 19A, 19B, 20A, 21-29, 30A, 30B), and 
	control display of the view image (Ha: i.e. display unit 180, windshield display 180a, control the display to display information regarding the available parking space, first display area 181, second display area 182 – abstract, figs. 18, 22, 25, paras. 0257, 0280).

	Regarding claim 2, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein the controller is configured to
	generate map information (Ha: i.e. parking space S, 180, 181 – figs. 11, 16, 17) based on the distance information (Ha: i.e. short-distance/long-distance available parking spaces – fig. 11, para. 0263) between the object and the vehicle obtained (Ha: i.e. distance between the object and the vehicle – paras. 0136-0139) by the sensing device, 
	determine at least one control point (Ha: i.e. parking space S, left parking A, parking direction, navigation image 20, forward parking, forward parallel parking route P1, backward parallel parking route P2, first position S1, second position S2, parking space first position S1a, parking space second position S2b  – figs. 23, 26-29, 30A, 30B, paras. 0285, 0298 – fig. 11) based on the map information (Ha: i.e. empty space having a predetermined size or more is detected in an area defined by parking lanes or/and an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S – fig. 11, para. 0233), and 
	control driving (Ha: i.e. parking assistance apparatus 100, automatic parking operation, shoulder parallel parking – fig. 2, paras. 0063, 0080, 0266, 0273, 0297-0298) to avoid the at least one control point (Ha: i.e. shoulder parking line is a white solid line, the processor 170 may determine that shoulder parking is possible, and when the shoulder parking line is a yellow double solid line, the processor 170 may determine that the shoulder parking is impossible – para. 0298), and wherein the map information comprises 
	the distance information corresponding to pixels (Ha: i.e. units of pixels of the stereo images – para. 0172) of the images obtained by the plurality of cameras.  

	Regarding claim 3, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein the controller is configured to 
	convert the images obtained by the plurality of cameras to a vehicle coordinate system (Ha: i.e. UP U, DOWN D, RIGHT R, LEFT L, FRONT F, REAR R, wheels 13FL, 13RL - figs. 1, 6, para. 0079) to match with the mask (Ha: i.e. perform stereo matcing on the received images, performs stereo matching on the received stereo images FR1a and FR1b – fig. 6, para. 0171).  

	Regarding claim 4, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein 
	the controller is configured to determine a surrounding type (Ha: short-distance environment around the vehicle, long-distance environment around the vehicle – para. 0235) of the vehicle based on the identified free space (Ha: i.e. available parking space S, S1, S2, target designating image 21, 21A, 21B displaying the position of the long-distance available parking space S, S20, short distance area SA, long-distance area LA, LA1, LA2, LA3, target designating image P1, forward parallel parking route P1, backward parallel parking route P2 – figs. 3, 9A, 11-15, 17-18, 28-29, 30A, 30B, paras. 0277, 0296), wherein the surrounding type further includes 
	a relationship between the object and the vehicle (Ha: i.e. short-distance environment around the vehicle, long-distance environment around the vehicle, parking space S, location relationship between the vehicle and a target parking space – paras. 0235, 0293), and
	a relationship between a road and the vehicle (Ha: i.e. short-distance environment around the vehicle, long-distance environment around the vehicle, parking space S, location relationship between the vehicle and a target parking space – paras. 0235, 0293), and wherein the controller is configured to
	determine the surrounding type of the vehicle through learning (Ha: i.e. synthesizing information regarding environments that were previously detected around the vehicle, synthesizing information on previous environments around the vehicle – paras. 0025, 0261) of the images obtained by the plurality of cameras.  

	Regarding claim 5, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein, when 
	the surrounding type of the vehicle is longitudinal parking (Ha: i.e. parallel parking, forward parallel parking route P1, backward parallel parking route P2, shoulder parallel parking – figs. 9A, 30A, 30B) on a side of the vehicle (Ha: fig. 9A, 30A, 30B), the controller is configured to 
	assign a priority (Ha: i.e. long-distance sensor 160 may be the rear stereo camera 160b, long-distance sensor 160 may be each of the blind spot detection sensors 165a and 165b, long-distance parking assistance function using the blind spot detection sensor 165a and 165b, short-distance sensor 150 may be each of the AVM cameras 150a, 150b, 150c, 150d, and 150e, and the long-distance sensor 160 may be the front stereo camera 160a  – para. 0154-0155, 0157-0158) to a camera (Ha: i.e. AVM cameras 150a, 150b, 150c, 150d, 150e, 160a, 160b, 165a, 165b – figs. 3, 21, paras. 0153-0155) on the side of the vehicle among the plurality of channels (Ha: figs. 3, 14, 21, 23, 24).  

	Regarding claim 6, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein, when 
	the surrounding type of the vehicle is reverse diagonal parking (Ha: i.e. backward parallel parking route P2 - figs. 20A, 28, 30B) of the vehicle,
	the controller is configured to assign a priority to a camera (Ha: i.e. long-distance sensor 160 may be the rear stereo camera 160b, long-distance sensor 160 may be each of the blind spot detection sensors 165a and 165b, long-distance parking assistance function using the blind spot detection sensor 165a and 165b, short-distance sensor 150 may be each of the AVM cameras 150a, 150b, 150c, 150d, and 150e, and the long-distance sensor 160 may be the front stereo camera 160a  – para. 0154-0155, 0157-0158) in front of the vehicle among the plurality of cameras (Ha: fig. 21).  

	Regarding claim 7, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein, when 
	the surrounding type of the vehicle is forward diagonal parking (Ha: i.e. forward parallel parking route P1 – fig. 30A) of the vehicle, 
	the controller is configured to assign a priority to a camera (Ha: i.e. long-distance sensor 160 may be the rear stereo camera 160b, long-distance sensor 160 may be each of the blind spot detection sensors 165a and 165b, long-distance parking assistance function using the blind spot detection sensor 165a and 165b, short-distance sensor 150 may be each of the AVM cameras 150a, 150b, 150c, 150d, and 150e, and the long-distance sensor 160 may be the front stereo camera 160a  – para. 0154-0155, 0157-0158) on a side of the vehicle among the plurality of cameras (figs. 3, 14, 21, 23, 24).  

	Regarding claim 8, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein, when 
	the surrounding type of the vehicle is rear parking (Ha: i.e. backward parallel parking route P2 - figs. 20A, 28-29, 30B) of the vehicle, 
	the controller is configured to assign a priority to a camera behind the vehicle among the plurality of cameras (Ha: fig. 21).  

	Regarding claim 9, Ha teaches (Currently Amended) the vehicle according to claim 1, wherein the controller is configured to 
	assign a priority for the plurality of cameras based on the parking direction (Ha: i.e. control the AVM cameras 150a, 150b, 150c, and 150d to detect an available parking space in the left parking area LS, and control the blind spot detection sensors 165a and 165b to detect an available parking space in the right parking area RS – fig. 24, para. 0286), and
	change the priority in real time (Ha: i.e. photographed information may include continuously-photographed information, continuously scan the position of the target parking space using the short-distance sensor 150 and the long distance sensor 160 – figs. 15, 28-29, paras. 0248, 0295) in response to driving of the vehicle (Ha: i.e. lane keeping assist system LKAS, adaptive cruise control  system ACC, as the vehicle gradually comes close to the target parking space, the processor 170 may detect the position of the target parking space as a second position S2 - figs. 15, 28-29, paras. 0151, 0294-0295).  

	Regarding claim 10, Ha teaches (Currently Amended) the vehicle according to claim 1, further comprising 
	a display (Ha: i.e. display unit 180, 180a, 180b, windshield display 180a – figs. 2, 29, 16-19, 22, 25, 27, 29, paras. 0198-0199), wherein the controller is configured to 
	form a top view image (Ha: i.e. birds-eye view image area 181 – figs. 15, 19B, para. 0260) based on the map information of the vehicle (Ha: fig. 19B), and to form a boundary line (Ha: i.e. parking space first position S1a, parking space second position S2b – figs. 28-29) on the top view image based on priority information (Ha: i.e. target parking space S – figs. 28-29) and output the boundary line to the display (Ha: fig. 29).

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation round the vehicle (Ha: i.e. Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b, scanning a short-distance area SA – figs. 3, 11, para. 0142)

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.  

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.  

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.  

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.  

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.  

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.  

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.  

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.  

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 10 above, and is/are therefore rejected on the same premise.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/07/2021